Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00002-CV

                                IN THE INTEREST OF J.J., a Child

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-02163
                             Honorable Richard Garcia, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 29, 2013

AFFIRMED

           This is an accelerated appeal from an order in a suit brought by the Department of Family

and Protective Services to terminate appellant’s parental rights. See TEX. FAM. CODE ANN.

§ 263.405 (West Supp. 2012). In its final order, the trial court did not terminate appellant’s

parental rights, but appointed the maternal grandparents permanent managing conservators of the

child. Appellant and respondent-mother were named possessory conservators. After appellant

filed a notice of appeal, appellant’s court-appointed appellate attorney filed a brief containing a

professional evaluation of the record and demonstrating that there are no arguable grounds to be

advanced. Counsel concluded that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV,

2003 WL 21157944, at *4 (Tex. App.CSan Antonio 2003, order) (applying Anders procedure in
                                                                                  04-13-00002-CV


appeal from order terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—

San Antonio 2003, no pet.).

       Counsel certified that a copy of his brief was delivered to appellant who was advised of

his right to examine the record and to file a pro se brief. No pro se brief has been filed. After

reviewing the record, we agree that the appeal is frivolous and without merit. The order of the

trial court is affirmed, and counsel’s motion to withdraw is granted.


                                                 Karen Angelini, Justice




                                               -2-